 

Exhibit 10.5

 

Execution Version

 

AMENDED AND RESTATED TERM LOAN SECURITY AGREEMENT

 

originally dated as of April 23, 2013 and amended and restated as of March 7,
2017

 

Among

 

TOWER AUTOMOTIVE HOLDINGS USA, LLC,

 

THE GUARANTORS PARTY HERETO

 

and

 

CITIBANK, N.A.,

as Agent

 

 

 

 

TABLE OF CONTENTS

 

 

 

  Page     Section 1.  Definitions and Other Interpretive Provisions 1
Section 2.  Grant of Transaction Liens 10
Section 3.  General Representations and Warranties 11
Section 4.  Further Assurances; General Covenants 13 Section 5.  Equipment 14
Section 6.  Recordable Intellectual Property 15 Section 7.  Investment Property
15 Section 8.  Controlled Deposit Accounts 17
Section 9.  Cash Collateral Accounts 18
Section 10.  Operation of Collateral Accounts 19
Section 11.  Transfer of Record Ownership 20
Section 12.  Right to Vote Securities 20
Section 13.  Remedies upon Event of Default 20
Section 14.  Application of Proceeds 22
Section 15.  Fees and Expenses; Indemnification 23
Section 16.  Authority to Administer Collateral 24
Section 17.  Limitation on Duty in Respect of Collateral 25
Section 18.  General Provisions Concerning the Agent 25
Section 19.  Termination of Transaction Liens; Release of Collateral 26
Section 20.  Additional Lien Grantors 27 Section 21.  Notices 27
Section 22.  No Implied Waivers; Remedies Not Exclusive 27
Section 23.  Successors and Assigns 27 Section 24.  Amendments and Waivers 27
Section 25.  Choice of Law 27 Section 26.  Waiver of Jury Trial 27
Section 27.  Severability 28 Section 28.  Loan Agreement, Security Agreement 28
Section 29.  Counterparts 28 Section 30  Intercreditor Agreements 28

 

 

 

 

SCHEDULES:

 

Schedule 1 Equity Interests in Subsidiaries and Affiliates Owned by Original
Lien Grantors     Schedule 2 Other Investment Property Owned by Original Lien
Grantors

 

EXHIBITS:

 

Exhibit A Security Agreement Supplement     Exhibit B Copyright Security
Agreement     Exhibit C Patent Security Agreement     Exhibit D Trademark
Security Agreement     Exhibit E Perfection Certificate     Exhibit F Issuer
Control Agreement     Exhibit G Securities Account Control Agreement     Exhibit
H Deposit Account Control Agreement

 

 ii 

 

 

TERM LOAN SECURITY AGREEMENT

 

AMENDED AND RESTATED TERM LOAN SECURITY AGREEMENT, originally dated as of April
23, 2013 and amended and restated as of March 7, 2017 among TOWER AUTOMOTIVE
HOLDINGS USA, LLC (the "Borrower"), the GUARANTORS party hereto and CITIBANK,
N.A., as agent (in such capacity, the “Agent”).

 

WHEREAS, the Borrower, the Guarantors, Citibank, N.A., as administrative agent,
and certain financial institutions are parties to the Existing Loan Agreement
described in Section 1 hereof, pursuant to which such financial institutions
have agreed to make loans and extend other financial accommodations to the
Borrower; and;

 

WHEREAS, the Borrower has granted liens on certain of its assets to secure its
obligations under the Original Credit Agreement;

 

WHEREAS, pursuant to the Original Credit Agreement, Holdings, Holdco and Foreign
Holdco have guaranteed the foregoing obligations of the Borrower, and Holdco and
Foreign Holdco have granted liens on certain of their respective assets to
secure their guarantees thereof;

 

WHEREAS, pursuant to the Original Credit Agreement, the Borrower caused each of
its domestic subsidiaries to guarantee the foregoing obligations of the
Borrower, and the Borrower caused each of its domestic subsidiaries to secure
its guarantee thereof by granting Liens on its assets to the Agent;

 

WHEREAS, effective as of the ARCA Effective Date, the Original Credit Agreement
is being amended and restated in the form of the Loan Agreement;

 

WHEREAS, the Lenders are not willing to make loans under the Loan Agreement
unless (i) the foregoing obligations of the Borrower continue to be secured and
guaranteed as described above and (ii) each guarantee thereof is secured by
Liens on assets of the relevant Guarantor (other than Holdings) as provided in
this Agreement and the other Security Documents; and

 

WHEREAS, upon any foreclosure or other enforcement of the Security Documents,
the net proceeds of the relevant Collateral are to be received by or paid over
to the Agent and applied as provided herein and in the ABL Intercreditor
Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1. Definitions and Other Interpretive Provisions.

 

(a)     Terms Defined in Loan Agreement. Terms defined in the Loan Agreement and
not otherwise defined in subsection (b) or (c) of this Section have, as used
herein, the respective meanings provided for therein.

 

 

 

 

(b)     Terms Defined in UCC. As used herein, each of the following terms has
the meaning specified in the UCC:

 

Term   UCC       Account   9-102 Authenticate   9-102 Certificated Security  
8-102 Chattel Paper   9-102 Commodity Account   9-102 Commodity Customer   9-102
Deposit Account   9-102 Document   9-102 Entitlement Holder   8-102 Entitlement
Order   8-102 Equipment   9-102 Financial Asset   8-102 & 103 General
Intangibles   9-102 Instrument   9-102 Inventory   9-102 Investment Property  
9-102 Proceeds   9-102 Record   9-102 Securities Account   8-501 Securities
Intermediary   8-102 Security   8-102 & 103 Security Entitlement   8-102
Supporting Obligations   9-102 Uncertificated Security   8-102

 

(c)     Additional Definitions. The following additional terms, as used herein,
have the following meanings:

 

“ABL Agent” shall have the meaning given such term in the ABL Intercreditor
Agreement.

 

“ABL Credit Agreement” shall mean that certain Fourth Amended and Restated
Revolving Credit and Guaranty Agreement, dated as of March 7, 2017 and as
heretofore amended or modified, by and among the Borrower, as borrower, the
guarantors party thereto, the lenders parties thereto and JPMorgan Chase Bank,
N.A., as administrative agent.

 

“ABL Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor Agreement, dated as of August 24, 2010 among JPMorgan Chase Bank,
N.A., as representative with respect to the ABL Credit Agreement, Citibank N.A.
as Additional Representative with respect to the Term Secured Obligations
thereunder, each additional representative from time to time party thereto,
Tower International, Inc. (f/k/a Tower Automotive, LLC) and the Lien Grantors
party thereto as supplemented by Joinder Agreement No. 1, dated as of April 23,
2013, and as further amended, supplemented or otherwise modified from time to
time.

 

 2 

 

 

“ABL Termination Date” shall have the meaning given such term in the ABL
Intercreditor Agreement.

 

“ABL Security Agreement” shall mean that certain Amended and Restated Revolving
Credit Security Agreement dated as of March 7, 2017 among the Borrower, as
borrower, Holdings, Holdco, Foreign Holdco and the other grantors party thereto
and JPMorgan Chase Bank, N.A., as agent.

 

“Agreement” shall mean the Existing Security Agreement, as amended and restated
in the form of this Amended and Restated Term Loan Security Agreement, and as
may be further amended, supplemented or otherwise modified from time to time
subject to Section 1(d).

 

“Applicable Agent” shall mean (i) for purposes of the definitions of Controlled
Deposit Account and Controlled Securities Account as such definitions are used
in this Agreement, (A) at all times prior to the ABL Termination Date, the ABL
Agent and (B) at all times after the ABL Termination Date, the Agent and (ii)
for all other purposes, (A) at all times prior to the Term Obligations
Termination Date, the Agent and (B) at all times after the Term Obligations
Termination Date, the ABL Agent.

 

“Borrower” shall have the meaning given such term in the preamble to this
Agreement.

 

“Cash Collateral Accounts” shall have the meaning given such term in Section
9(a).

 

“Collateral” shall mean all property, whether now owned or hereafter acquired,
on which a Lien is granted or purports to be granted to the Agent pursuant to
the Security Documents. When used with respect to a specific Lien Grantor, the
term “Collateral” means all its property on which such a Lien is granted or
purports to be granted.

 

“Collateral Accounts” shall mean the Cash Collateral Accounts, the Controlled
Deposit Accounts and the Controlled Securities Accounts.

 

“Collection Account” shall mean the Deposit Account established pursuant to
Section 9(a)(i), into which the proceeds required to be deposited therein
pursuant to Section 9(b)(i), shall be deposited.

 

“Common Collateral” shall have the meaning given such term in the ABL
Intercreditor Agreement.

 

 3 

 

 

“Contingent Secured Obligation” shall mean, at any time, any Secured Obligation
(or portion thereof) that is contingent in nature at such time, including any
Secured Obligation that is:

 

(i)     an obligation to reimburse a bank for drawings not yet made under a
letter of credit issued by it;

 

(ii)     an obligation under a Hedging Agreement to make payments that cannot be
quantified at such time;

 

(iii)    any other obligation (including any guarantee) that is contingent in
nature at such time; or

 

(iv)     an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“Control” shall have the following meanings:

 

(a)      when used with respect to any Security or Security Entitlement, the
meaning specified in UCC Section 8-106; and

 

(b)      when used with respect to any Deposit Account, the meaning specified in
UCC Section 9-104.

 

“Controlled Deposit Account” shall mean a Deposit Account (i) that is subject to
a Deposit Account Control Agreement or (ii) as to which the Applicable Agent is
the Depositary Bank’s “customer” (as defined in UCC Section 4-104).

 

“Controlled Securities Account” shall mean a Securities Account that (i) is
maintained in the name of a Lien Grantor at an office of a Securities
Intermediary located in the United States and (ii) together with all Financial
Assets credited thereto and all related Security Entitlements, is subject to a
Securities Account Control Agreement among such Lien Grantor, the Applicable
Agent and such Securities Intermediary.

 

“Copyright License” shall mean any agreement now or hereafter in existence
granting to any Lien Grantor, or pursuant to which any Lien Grantor grants to
any other Person, any right to use, copy, reproduce, distribute, prepare
derivative works, display or publish any records or other materials on which a
Copyright is in existence or may come into existence, including any agreement
identified in Schedule 1 to any Copyright Security Agreement.

 

 4 

 

 

“Copyrights” shall mean all the following: (i) all copyrights under the laws of
the United States or any other country (whether or not the underlying works of
authorship have been published), all registrations and recordings thereof, all
copyrightable works of authorship (whether or not published), and all
applications for copyrights under the laws of the United States or any other
country, including registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any State thereof or any other country or any political subdivision thereof,
including those described in Schedule 1 to any Copyright Security Agreement,
(ii) all renewals of any of the foregoing, (iii) all claims for, and rights to
sue for, past or future infringements of any of the foregoing, and (iv) all
income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past or
future infringements thereof.

 

“Copyright Security Agreement” shall mean a Copyright Security Agreement,
substantially in the form of Exhibit B, executed and delivered by a Lien Grantor
in favor of the Agent for the benefit of the Secured Parties.

 

“Deposit Account Control Agreement” shall mean, with respect to any Deposit
Account of any Lien Grantor, a Deposit Account Control Agreement substantially
in the form of Exhibit H (or otherwise in form and substance reasonably
satisfactory to the Applicable Agent) among such Lien Grantor, the Applicable
Agent and the relevant Depositary Bank.

 

“Depositary Bank” shall mean a bank at which a Controlled Deposit Account is
maintained.

 

“Equity Interest” shall mean (i) in the case of a corporation, any shares of its
capital stock, (ii) in the case of a limited liability company, any membership
interest therein, (iii) in the case of a partnership, any partnership interest
(whether general or limited) therein, (iv) in the case of any other business
entity, any participation or other interest in the equity or profits thereof,
(v) any warrant, option or other right to acquire any Equity Interest described
in this definition or (vi) any Security Entitlement in respect of any Equity
Interest described in this definition.

 

“Existing Security Agreement” shall mean that certain Term Loan Security
Agreement dated as of April 23, 2013 among Tower Automotive Holdings USA, LLC,
the guarantors party thereto and Citibank, N.A., as agent.

 

“Foreign Intercompany Receivables Collateral” shall mean intercompany
receivables owed by a Foreign Subsidiary to a Lien Grantor that are included in
the Collateral.

 

“Intellectual Property Filing” shall mean (i) with respect to any Patent, Patent
License, Trademark or Trademark License, the filing of the applicable Patent
Security Agreement or Trademark Security Agreement with the United States Patent
and Trademark Office, together with an appropriately completed recordation form,
and (ii) with respect to any Copyright or Copyright License, the filing of the
applicable Copyright Security Agreement with the United States Copyright Office,
together with an appropriately completed recordation form, in each case
sufficient to record the Transaction Lien granted to the Agent in such
Recordable Intellectual Property.

 

 5 

 

 

“Intellectual Property Security Agreement” shall mean a Copyright Security
Agreement, a Patent Security Agreement or a Trademark Security Agreement.

 

“Issuer Control Agreement” shall mean an Issuer Control Agreement substantially
in the form of Exhibit F (with any changes that the Agent shall have approved).

 

“Lien Grantors” shall mean the Borrower and the Guarantors (other than
Holdings).

 

“Liquidity Trigger Period” shall have the meaning given such term in the ABL
Credit Agreement.

 

“LLC Interest” shall mean a membership interest or similar interest in a limited
liability company.

 

“Loan Agreement” shall mean that certain Amended and Restated Term Loan and
Guaranty Agreement dated as of March 7, 2017 among the Borrower, as borrower,
Holdings, Holdco, Foreign Holdco and the other guarantors party thereto, the
lenders party thereto and Citibank, N.A., as administrative agent.

 

“Non-Contingent Secured Obligation” shall mean at any time any Secured
Obligation (or portion thereof) that is not a Contingent Secured Obligation at
such time.

 

“Original Lien Grantor” shall mean any Lien Grantor that grants a Lien on any of
its assets hereunder on the ARCA Effective Date.

 

“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.

 

“Partnership Interest” shall mean a partnership interest, whether general or
limited.

 

“Patent License” shall mean any agreement now or hereafter in existence granting
to any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right with respect to any Patent or any invention now or hereafter
in existence, whether patentable or not, whether a patent or application for
patent is in existence on such invention or not, and whether a patent or
application for patent on such invention may come into existence or not,
including any agreement identified in Schedule 1 to any Patent Security
Agreement.

 

“Patents” shall mean (i) all letters patent and design letters patent of the
United States or any other country and all applications for letters patent or
design letters patent of the United States or any other country, including
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, including those described in Schedule 1 to
any Patent Security Agreement, (ii) all reissues, divisions, continuations,
continuations in part, revisions and extensions of any of the foregoing, (iii)
all claims for, and rights to sue for, past or future infringements of any of
the foregoing and (iv) all income, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including damages
and payments for past or future infringements thereof.

 

 6 

 

 

“Patent Security Agreement” shall mean a Patent Security Agreement,
substantially in the form of Exhibit C, executed and delivered by a Lien Grantor
in favor of the Agent for the benefit of the Secured Parties.

 

“Perfection Certificate” shall mean, with respect to any Lien Grantor, a
certificate substantially in the form of Exhibit E, completed and supplemented
with the schedules contemplated thereby to the satisfaction of the Agent, and
signed by an officer of such Lien Grantor.

 

“Permitted Liens” shall mean (i) the Transaction Liens and (ii) any other Liens
on the Collateral permitted to be created or assumed or to exist pursuant to
Section 6.01 of the Loan Agreement.

 

“Personal Property Collateral” shall mean all property included in the
Collateral except Real Property Collateral.

 

“Pledged”, when used in conjunction with any type of asset, shall mean at any
time an asset of such type that is included (or that creates rights that are
included) in the Collateral at such time. For example, “Pledged Equity Interest”
means an Equity Interest that is included in the Collateral at such time.

 

“Post-Petition Interest” shall mean any interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of any one or more of the Lien Grantors (or would
accrue but for the operation of applicable bankruptcy or insolvency laws),
whether or not such interest is allowed or allowable as a claim in any such
proceeding.

 

“Real Property Collateral” shall mean all real property (including leasehold
interests in real property) included in the Collateral.

 

“Recordable Intellectual Property” shall mean (i) any Patent registered with the
United States Patent and Trademark Office, and any Patent License with respect
to a Patent so registered, (ii) any Trademark registered with the United States
Patent and Trademark Office, and any Trademark License with respect to a
Trademark so registered, (iii) any Copyright registered with the United States
Copyright Office and any Copyright License with respect to a Copyright so
registered, and all rights in or under any of the foregoing.

 

“Release Conditions” shall mean the following conditions for terminating all the
Transaction Liens:

 

 7 

 

 

(i)     all Commitments under the Loan Agreement shall have expired or been
terminated;

 

(ii)     all Non-Contingent Secured Obligations shall have been paid in full;
and

 

(iii)    no Contingent Secured Obligations (other than any Contingent Secured
Obligations in respect of contingent indemnification and expense reimbursement
obligations as to which no claim shall have been asserted) shall remain
outstanding.

 

“Secured Agreement”, when used with respect to any Secured Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of the Borrower, obligations of a guarantor and/or rights of the
holder with respect to such Secured Obligation.

 

“Secured Parties” shall mean the holders from time to time of the Secured
Obligations.

 

“Securities Account Control Agreement” shall mean, with respect to a Securities
Account, a Securities Account Control Agreement substantially in the form of
Exhibit G (with any changes that the Applicable Agent shall have approved) among
the relevant Securities Intermediary, the relevant Lien Grantor and the
Applicable Agent.

 

“Security Agreement Supplement” shall mean a Security Agreement Supplement,
substantially in the form of Exhibit A, signed and delivered to the Agent for
the purpose of adding a Subsidiary as a party hereto pursuant to Section 20
and/or adding additional property to the Collateral.

 

“Term Obligations Termination Date” shall have the meaning given such term in
the ABL Intercreditor Agreement.

 

“Term Priority Collateral” shall have the meaning given such term in the ABL
Intercreditor Agreement.

 

“Term Proceeds Account” shall mean the Deposit Account established pursuant to
Section 9(a)(iii), into which the proceeds required to be deposited therein
pursuant to Section 9(a)(iii) shall be deposited.

 

“Trademark License” shall mean any agreement now or hereafter in existence
granting to any Lien Grantor, or pursuant to which any Lien Grantor grants to
any other Person, any right to use any Trademark, including any agreement
identified in Schedule 1 to any Trademark Security Agreement.

 

 8 

 

 

“Trademarks” shall mean: (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, brand names, trade dress, prints and labels on which any of the
foregoing have appeared or appear, package and other designs, and all other
source or business identifiers, and all general intangibles of like nature, and
the rights in any of the foregoing which arise under applicable law, (ii) the
goodwill of the business symbolized thereby or associated with each of them,
(iii) all registrations and applications in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, including those
described in Schedule 1 to any Trademark Security Agreement, (iv) all renewals
of any of the foregoing, (v) all claims for, and rights to sue for, past or
future infringements of any of the foregoing and (vi) all income, royalties,
damages and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.

 

“Trademark Security Agreement” shall mean a Trademark Security Agreement,
substantially in the form of Exhibit D, executed and delivered by a Lien Grantor
in favor of the Agent for the benefit of the Secured Parties.

 

“Transaction Guarantee” shall mean, with respect to each Guarantor, its
guarantee of the Secured Obligations under the Loan Agreement or any Joinder
Agreement.

 

“Transaction Liens” shall mean the Liens granted by the Lien Grantors under the
Security Documents.

 

“Type” shall have the meaning specified in the ABL Intercreditor Agreement.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

 

(d)     Terms Generally. The definitions of terms herein (including those
incorporated by reference to the UCC or to another document) apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Sections, Exhibits and Schedules shall be construed to refer to Sections of, and
Exhibits and Schedules to, this Agreement and (v) the word “property” shall be
construed to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

 9 

 

 

Section 2. Grant of Transaction Liens.

 

(a)     The Borrower, in order to secure the Secured Obligations, and each Lien
Grantor listed on the signature pages hereof, in order to secure its Transaction
Guarantee, grants to the Agent for the benefit of the Secured Parties a
continuing security interest in all the following property of the Borrower or
such Lien Grantor, as the case may be, whether now owned or existing or
hereafter acquired or arising and regardless of where located:

 

(i)      all Accounts;

 

(ii)     all Chattel Paper;

 

(iii)    all Deposit Accounts;

 

(iv)    all Documents;

 

(v)     all Equipment;

 

(vi)    all General Intangibles (including any Equity Interests in other Persons
that do not constitute Investment Property);

 

(vii)   all Instruments;

 

(viii)  all Inventory;

 

(ix)    all Investment Property;

 

(x)     all books and records (including customer lists, credit files, computer
programs, printouts and other computer materials and records) of such Original
Lien Grantor pertaining to any of its Collateral;

 

(xi)     such Original Lien Grantor’s ownership interest in (1) its Collateral
Accounts, (2) all Financial Assets credited to its Collateral Accounts from time
to time and all Security Entitlements in respect thereof, (3) all cash held in
its Collateral Accounts from time to time and (4) all other money in the
possession of the Agent; and

 

(xii)    all Proceeds of the Collateral described in the foregoing clauses (i)
through (xi);

 

 10 

 

 

provided that the following property is excluded from the foregoing security
interests: (A) motor vehicles the perfection of a security interest in which is
excluded from the Uniform Commercial Code in the relevant jurisdiction, (B)
voting Equity Interests in any Foreign Subsidiary, to the extent (but only to
the extent) required to prevent the Collateral from including more than 65% of
all voting Equity Interests in such Foreign Subsidiary, (C) United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law and (D) any property to the extent that the grant of a
security interest therein is prohibited by any applicable law or regulation,
requires a consent not obtained of any Governmental Authority pursuant to any
applicable law or regulation, or is prohibited by, or constitutes a breach or
default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property or, in the case of any Investment
Property, any applicable shareholder or similar agreement, except to the extent
that such law or regulation or the term in such contract, license, agreement,
instrument or other document or shareholder or similar agreement providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law. Each Original Lien Grantor shall use all
reasonable efforts to obtain any such required consent that is reasonably
obtainable.

 

(b)     With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.

 

(c)     The Transaction Liens are granted as security only and shall not subject
the Agent or any other Secured Party to, or transfer or in any way affect or
modify, any obligation or liability of any Lien Grantor with respect to any of
the Collateral or any transaction in connection therewith.

 

Section 3. General Representations and Warranties. Each Original Lien Grantor
represents and warrants that:

 

(a)     Such Lien Grantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction identified as its jurisdiction of
organization in its Perfection Certificate.

 

(b)     Schedule 1 lists all Equity Interests in Subsidiaries and Affiliates
owned by such Lien Grantor as of the ARCA Effective Date. Such Lien Grantor
holds all such Equity Interests directly (i.e., not through a Subsidiary, a
Securities Intermediary or any other Person).

 

(c)     Schedule 2 lists, as of the ARCA Effective Date, (i) all Securities
owned by such Lien Grantor (except Securities evidencing Equity Interests in
Subsidiaries and Affiliates) and (ii) all Securities Accounts to which Financial
Assets are credited in respect of which such Lien Grantor owns Security
Entitlements. Such Lien Grantor owns no Commodity Account in respect of which
such Lien Grantor is the Commodity Customer.

 

 11 

 

 

(d)     All Pledged Equity Interests owned by such Lien Grantor are owned by it
free and clear of any Lien other than (i) the Transaction Liens, (ii) any
inchoate tax liens and (iii) other Liens permitted under Section 6.01(b),
6.01(m) or 6.01(n) of the Loan Agreement. All shares of capital stock included
in such Pledged Equity Interests (including shares of capital stock in respect
of which such Lien Grantor owns a Security Entitlement) have been duly
authorized and validly issued and are fully paid and non-assessable. None of
such Pledged Equity Interests is subject to any option to purchase or similar
right of any Person. Such Lien Grantor is not and will not become a party to or
otherwise bound by any agreement (except the Loan Documents, the Revolving
Credit Facility Loan Documents and the documents governing Indebtedness that is
secured by a Lien on such Pledged Equity Interest that is permitted under
Section 6.01(b), 6.01(m) or 6.01(n) of the Loan Agreement) which restricts in
any manner the rights of any present or future holder of any Pledged Equity
Interest with respect thereto.

 

(e)     Such Lien Grantor has good and marketable title to all its Collateral
(subject to exceptions that are, in the aggregate, not material), free and clear
of any Lien other than Permitted Liens.

 

(f)     Such Lien Grantor has not performed any acts that might prevent the
Agent from enforcing any of the provisions of the Security Documents or that
would limit the Agent in any such enforcement. No financing statement, security
agreement, mortgage or similar or equivalent document or instrument covering all
or part of the Collateral owned by such Lien Grantor is on file or of record in
any jurisdiction in which such filing or recording would be effective to perfect
or record a Lien on such Collateral, except financing statements, mortgages or
other similar or equivalent documents with respect to Permitted Liens. After the
ARCA Effective Date, no Collateral owned by such Lien Grantor will be in the
possession or under the Control of any other Person having a claim thereto or
security interest therein, other than a Permitted Lien.

 

(g)     The Transaction Liens on all Personal Property Collateral owned by such
Lien Grantor (i) have been validly created, (ii) will attach to each item of
such Collateral on the ARCA Effective Date (or, if such Lien Grantor first
obtains rights thereto on a later date, on such later date) and (iii) when so
attached, will secure all the Secured Obligations or such Lien Grantor’s
Transaction Guarantee, as the case may be.

 

(h)     When the relevant Mortgages have been duly executed and delivered, the
Transaction Liens on all Real Property Collateral owned by such Lien Grantor as
of the ARCA Effective Date will have been validly created and will secure all
the Secured Obligations or such Lien Grantor’s Transaction Guarantee, as the
case may be. When such Mortgages (and memoranda of lease with respect to any
leasehold interests included in such Real Property Collateral) have been duly
recorded, such Transaction Liens will rank prior to all other Liens (except
Permitted Liens) on such Real Property Collateral.

 

(i)      Such Lien Grantor has delivered a Perfection Certificate to the Agent.
The information set forth therein is correct and complete as of the ARCA
Effective Date.

 

 12 

 

 

(j)     When UCC financing statements describing the Collateral as “all personal
property” have been filed in the offices specified in such Perfection
Certificate, the Transaction Liens will constitute perfected security interests
in the Personal Property Collateral owned by such Lien Grantor to the extent
that a security interest therein may be perfected by filing pursuant to the UCC,
prior to all Liens and rights of others therein except Permitted Liens. When, in
addition to the filing of such UCC financing statements, the applicable
Intellectual Property Filings have been made with respect to such Lien Grantor’s
Recordable Intellectual Property (including any future filings required pursuant
to Sections 4(a) and 6(a)), the Transaction Liens will constitute perfected
security interests in all right, title and interest of such Lien Grantor in its
Recordable Intellectual Property to the extent that security interests therein
may be perfected by such filings, prior to all Liens and rights of others
therein except Permitted Liens. Except for (i) the filing of such UCC financing
statements, (ii) such Intellectual Property Filings, (iii) the due recordation
of memoranda of lease with respect to the Pledged leasehold interests and (iv)
the due recordation of the Mortgages, no registration, recordation or filing
with any governmental body, agency or official is required in connection with
the execution or delivery of the Security Documents or is necessary for the
validity or enforceability thereof or for the perfection or due recordation of
the Transaction Liens or for the enforcement of the Transaction Liens.

 

(k)     Such Lien Grantor has taken, and will continue to take, all actions
necessary under the UCC to perfect (and maintain the perfection of) its interest
in any Accounts or Chattel Paper purchased or otherwise acquired by it, as
against its assignors and creditors of its assignors.

 

(l)      Such Lien Grantor’s Collateral is insured as required by the Loan
Agreement.

 

(m)     All of such Lien Grantor’s Inventory has or will have been produced in
compliance with the applicable requirements of the Fair Labor Standards Act, as
amended.

 

Section 4. Further Assurances; General Covenants. Each Lien Grantor covenants as
follows:

 

(a)     Such Lien Grantor will, from time to time, at the Borrower’s expense,
execute, deliver, file and record any statement, assignment, instrument,
document, agreement or other paper and take any other action (including any
Intellectual Property Filing and any filing of financing or continuation
statements under the UCC) that from time to time may be reasonably necessary or
desirable, or that the Agent may reasonably request, in order to:

 

(i)      create, preserve, perfect, confirm or validate the Transaction Liens on
such Lien Grantor’s Collateral;

 

(ii)     in the case of Pledged Deposit Accounts and Pledged Investment
Property, cause the Agent to have Control thereof;

 

(iii)    enable the Agent and the other Secured Parties to obtain the full
benefits of the Security Documents; or

 

 13 

 

 

(iv)     enable the Agent to exercise and enforce any of its rights, powers and
remedies with respect to any of such Lien Grantor’s Collateral.

 

To the extent permitted by applicable law, such Lien Grantor authorizes the
Agent to execute and file such financing statements or continuation statements
without such Lien Grantor’s signature appearing thereon. Such Lien Grantor
constitutes the Agent its attorney-in-fact to execute and file all Intellectual
Property Filings and other filings required or so requested for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; and
such power, being coupled with an interest, shall be irrevocable until all the
Transaction Liens granted by such Lien Grantor terminate pursuant to Section 19.
The Borrower will pay the costs of, or incidental to, any Intellectual Property
Filings and any recording or filing of any financing or continuation statements
or other documents recorded or filed pursuant hereto.

 

(b)     Such Lien Grantor will not (i) change its name or corporate structure,
(ii) change its location (determined as provided in UCC Section 9-307) or (iii)
become bound, as provided in UCC Section 9-203(d) or otherwise, by a security
agreement entered into by another Person, unless it shall have given the Agent
at least 30 days prior notice thereof.

 

(c)     Except for sales of inventory in the ordinary course of business, such
Lien Grantor will not sell, lease, exchange, assign or otherwise dispose of, or
grant any option with respect to, any of its Collateral; provided that such Lien
Grantor may do any of the foregoing unless (i) doing so would violate a covenant
in the Loan Agreement or (ii) an Event of Default shall have occurred and be
continuing and the Agent shall have notified such Lien Grantor that its right to
do so is terminated, suspended or otherwise limited. Concurrently with any sale,
lease or other disposition (except a sale or disposition to another Lien Grantor
or a lease) permitted by the foregoing proviso, the Transaction Liens on the
assets sold or disposed of (but not in any Proceeds arising from such sale or
disposition) will cease immediately without any action by the Agent or any other
Secured Party. The Agent will, at the Borrower’s expense, execute and deliver to
the relevant Lien Grantor such documents as such Lien Grantor shall reasonably
request to evidence the fact that any asset so sold or disposed of is no longer
subject to a Transaction Lien.

 

(d)     Such Lien Grantor will, promptly upon request, provide to the Agent all
information and evidence concerning such Lien Grantor’s Collateral that the
Agent may reasonably request from time to time to enable it to enforce the
provisions of the Security Documents.

 

Section 5. Equipment. Each Lien Grantor covenants that it will not permit any of
its Pledged Equipment to become a fixture to real estate or an accession to any
personal property that is not included in the Collateral.

 

 14 

 

 

Section 6. Recordable Intellectual Property. Each Lien Grantor covenants as
follows:

 

(a)     On the ARCA Effective Date (in the case of an Original Lien Grantor) or
the date on which it signs and delivers its first Security Agreement Supplement
(in the case of any other Lien Grantor), such Lien Grantor will sign and deliver
to the Agent Intellectual Property Security Agreements with respect to all
Recordable Intellectual Property then owned by it. Within 30 days after each
June 30 and December 31 thereafter, it will sign and deliver to the Agent an
appropriate Intellectual Property Security Agreement covering any Recordable
Intellectual Property owned by it on such June 30 or December 31 that is not
covered by any previous Intellectual Property Security Agreement so signed and
delivered by it. Each Lien Grantor hereby authorizes the Agent to make all
Intellectual Property Filings necessary to record the Transaction Liens on its
Recordable Intellectual Property.

 

(b)     Such Lien Grantor will notify the Agent promptly if it knows that any
application or registration relating to any Recordable Intellectual Property
owned or licensed by it that is material to its business may become abandoned or
dedicated to the public, or of any adverse determination or development
(including the institution of, or any adverse determination or development in,
any proceeding in the United States Copyright Office, the United States Patent
and Trademark Office or any court) regarding such Lien Grantor’s ownership of
such Recordable Intellectual Property, its right to register or patent the same,
or its right to keep and maintain the same. If any of such Lien Grantor’s rights
to any Recordable Intellectual Property are infringed, misappropriated or
diluted in any material respect by a third party, such Lien Grantor will notify
the Agent within 30 days after it learns thereof and will, unless such Lien
Grantor shall reasonably determine that such action would be of negligible
value, economic or otherwise, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and take such other actions as such Lien Grantor
shall reasonably deem appropriate under the circumstances to protect such
Recordable Intellectual Property.

 

Section 7. Investment Property. Each Lien Grantor represents, warrants and
covenants as follows:

 

(a)     Certificated Securities. On the ARCA Effective Date (in the case of an
Original Lien Grantor) or the date on which it signs and delivers its first
Security Agreement Supplement (in the case of any other Lien Grantor), such Lien
Grantor will deliver to the Applicable Agent as Collateral hereunder all
certificates representing Pledged Certificated Securities then owned by such
Lien Grantor (to the extent not already delivered). Thereafter, whenever such
Lien Grantor acquires any other certificate representing a Pledged Certificated
Security, such Lien Grantor will immediately deliver such certificate to the
Applicable Agent as Collateral hereunder. The provisions of this subsection are
subject to the limitation in Section 7(j) in the case of voting Equity Interests
in a Foreign Subsidiary.

 

 15 

 

 

(b)     Uncertificated Securities. On the ARCA Effective Date (in the case of an
Original Lien Grantor) or the date on which it signs and delivers its first
Security Agreement Supplement (in the case of any other Lien Grantor), such Lien
Grantor will enter into (and cause the relevant issuer to enter into) an Issuer
Control Agreement in respect of each Pledged Uncertificated Security then owned
by such Lien Grantor and deliver such Issuer Control Agreement to the Applicable
Agent (which shall enter into the same). Thereafter, whenever such Lien Grantor
acquires any other Pledged Uncertificated Security, such Lien Grantor will enter
into (and cause the relevant issuer to enter into) an Issuer Control Agreement
in respect of such Pledged Uncertificated Security and deliver such Issuer
Control Agreement to the Applicable Agent (which shall enter into the same). The
provisions of this subsection are subject to the limitation in Section 7(j) in
the case of voting Equity Interests in a Foreign Subsidiary.

 

(c)     Security Entitlements. On the ARCA Effective Date (in the case of an
Original Lien Grantor) or the date on which it signs and delivers its first
Security Agreement Supplement (in the case of any other Lien Grantor), such Lien
Grantor will, with respect to each Security Entitlement then owned by it, enter
into (and cause the relevant Securities Intermediary to enter into) a Securities
Account Control Agreement in respect of such Security Entitlement and the
Securities Account to which the underlying Financial Asset is credited and will
deliver such Securities Account Control Agreement to the Applicable Agent (which
shall enter into the same). Thereafter, whenever such Lien Grantor acquires any
other Security Entitlement, such Lien Grantor will, as promptly as practicable,
cause the underlying Financial Asset to be credited to a Controlled Securities
Account. Notwithstanding the foregoing provisions of this clause (c), the Lien
Grantors have the right not to comply therewith with respect to Securities
Accounts having an aggregate value of less than $1,000,000 in the aggregate for
all Lien Grantors; provided, that if an Event of Default occurs and is
continuing, the Applicable Agent may terminate the foregoing right not to
comply, or reduce the amount thereof, by giving at least 10 Business Days’
notice of such termination or reduction to the relevant Lien Grantors.

 

(d)     Perfection as to Certificated Securities. When such Lien Grantor
delivers the certificate representing any Pledged Certificated Security owned by
it to the Applicable Agent and complies with Section 7(h) in connection with
such delivery, (i) the Transaction Lien on such Pledged Certificated Security
will be perfected, subject to no prior Liens or rights of others (except
non-consensual Liens permitted under Section 6.01 of the Loan Agreement having
priority as a matter of law), (ii) the Applicable Agent will have Control of
such Pledged Certificated Security and (iii) the Applicable Agent will be a
protected purchaser (within the meaning of UCC Section 8-303) thereof.

 

(e)     Perfection as to Uncertificated Securities. When such Lien Grantor, the
Applicable Agent and the issuer of any Pledged Uncertificated Security owned by
such Lien Grantor enter into an Issuer Control Agreement with respect thereto,
(i) the Transaction Lien on such Pledged Uncertificated Security will be
perfected, subject to no prior Liens or rights of others (except non-consensual
Liens permitted under Section 6.01 of the Loan Agreement having priority as a
matter of law), (ii) the Applicable Agent will have Control of such Pledged
Uncertificated Security and (iii) the Applicable Agent will be a protected
purchaser (within the meaning of UCC Section 8-303) thereof.

 

 16 

 

 

(f)     Perfection as to Security Entitlements. So long as the Financial Asset
underlying any Security Entitlement owned by such Lien Grantor is credited to a
Controlled Securities Account, (i) the Transaction Lien on such Security
Entitlement will be perfected, subject to no prior Liens or rights of others
(except Liens and rights of the relevant Securities Intermediary that are
Permitted Liens and any other Liens consented to by the Applicable Agent, and
non-consensual Liens permitted under Section 6.01 of the Loan Agreement having
priority as a matter of law), (ii) the Applicable Agent will have Control of
such Security Entitlement and (iii) no action based on an adverse claim to such
Security Entitlement or such Financial Asset, whether framed in conversion,
replevin, constructive trust, equitable lien or other theory, may be asserted
against the Applicable Agent or any other Secured Party.

 

(g)     Agreement as to Applicable Jurisdiction. In respect of all Security
Entitlements owned by such Lien Grantor, and all Securities Accounts to which
the related Financial Assets are credited, the Securities Intermediary’s
jurisdiction (determined as provided in UCC Section 8-110(e)) will at all times
be located in the United States.

 

(h)     Delivery of Pledged Certificates. All Pledged Certificates, when
delivered to the Applicable Agent, will be in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank, with signatures appropriately witnessed, all in form and substance
satisfactory to the Applicable Agent.

 

(i)     Communications. Each Lien Grantor will promptly give to the Applicable
Agent copies of any material notices and communications received by it with
respect to (i) Pledged Securities registered in the name of such Lien Grantor or
its nominee and (ii) Pledged Security Entitlements as to which such Lien Grantor
is the Entitlement Holder.

 

(j)     Foreign Subsidiaries. A Lien Grantor will not be obligated to comply
with the provisions of this Section at any time with respect to any voting
Equity Interest in a Foreign Subsidiary if and to the extent (but only to the
extent) that such voting Equity Interest is excluded from the Transaction Liens
at such time pursuant to clause (B) of the proviso at the end of Section 2(a)
and/or the comparable provisions of one or more Security Agreement Supplements.

 

(k)     Compliance with Applicable Foreign Laws. If and so long as the
Collateral includes (i) any Equity Interest in, or other Investment Property
issued by, a legal entity organized under the laws of a jurisdiction outside the
United States or (ii) any Security Entitlement in respect of a Financial Asset
issued by such a foreign legal entity, the relevant Lien Grantor will take all
such action as may be required under the laws of such foreign jurisdiction to
ensure that the Transaction Lien on such Collateral ranks prior to all Liens and
rights of others therein.

 

Section 8. Controlled Deposit Accounts. Each Lien Grantor represents, warrants
and covenants as follows:

 

(a)     All cash owned by such Lien Grantor will be deposited, upon or promptly
after the receipt thereof, in one or more Controlled Deposit Accounts. Each
Controlled Deposit Account will be operated as provided in Section 10.

 

 17 

 

 

(b)     In respect of each Controlled Deposit Account, the Depositary Bank’s
jurisdiction (determined as provided in UCC Section 9-304) will at all times be
a jurisdiction in which Article 9 of the Uniform Commercial Code is in effect.

 

(c)     So long as the Applicable Agent has Control of a Controlled Deposit
Account, the Transaction Lien on such Controlled Deposit Account will be
perfected, subject to no prior Liens or rights of others (except the Depositary
Bank’s right to deduct its normal operating charges and any uncollected funds
previously credited thereto and any other Liens consented to by the Applicable
Agent, and non-consensual Liens permitted under Section 6.01 of the Loan
Agreement having priority as a matter of law).

 

(d)     Materiality Exception. The Lien Grantors have the right not to comply
with the foregoing provisions of this Section with respect to (i) Deposit
Accounts that are payroll or trust accounts and (ii) other Deposit Accounts
having total collected balances that do not at any time exceed $2,000,000 in the
aggregate for all Lien Grantors.

 

Section 9. Cash Collateral Accounts. (a) The Lien Grantors will establish the
following Deposit Accounts (each such Deposit Account, a “Cash Collateral
Account”), which will be operated as provided in this Section and Section 10:

 

(i)      at or prior to the time such account shall be required in accordance
with Section 9(b)(i), the Collection Account which shall be under the exclusive
control of the Agent;

 

(ii)     [reserved]; and

 

(iii)     at or prior to the time such account shall be required in accordance
with Section 9(b)(iii), the Term Proceeds Account, which shall be under the
control of the Agent (or the ABL Agent (for the benefit of the Agent in
accordance with the ABL Intercreditor Agreement)).

 

(b)     The following amounts shall be deposited into the Cash Collateral
Accounts:

 

(i)      the Agent shall deposit to the Collection Account each amount realized
or otherwise received with respect to assets of any Lien Grantor upon any
exercise of remedies pursuant to any Security Document;

 

(ii)     [reserved]; and

 

(iii)     the Lien Grantors shall cause all principal payments made to them on
the Foreign Intercompany Receivables Collateral to be deposited to the Term
Proceeds Account.

 

 18 

 

 

(c)     The Agent shall maintain such records and/or establish such sub-accounts
as shall be required to enable it to identify the amounts held in each Cash
Collateral Account from time to time pursuant each clause of subsection (b) of
this Section, as applicable.

 

(d)     The Lien Grantors shall not permit to be deposited to the Term Proceeds
Account any amounts that do not constitute Term Priority Collateral.

 

(e)     Unless an Event of Default shall be continuing, the Lien Grantors shall
have the right to withdraw funds held in the Term Proceeds Account for their
general corporate (or limited liability company) purposes.

 

(f)     Subject to the ABL Intercreditor Agreement, if an Event of Default shall
be continuing, amounts held in the Collateral Account shall be applied by the
Agent in accordance with this Agreement.

 

Section 10. Operation of Collateral Accounts. (a) Funds held in any Cash
Collateral Account may, until withdrawn, be invested and reinvested in such
Permitted Investments as the Borrower shall request from time to time; provided
that if an Event of Default shall have occurred and be continuing, the Agent (in
the case of the Collection Account) or the Applicable Agent (in the case of all
other Cash Collateral Accounts) may select such Permitted Investments. Funds
held in any Controlled Deposit Account or Controlled Securities Account may,
until withdrawn, be invested and reinvested in such Permitted Investments as the
Borrower shall request from time to time; provided that (i) prior to the ABL
Termination Date, if a Liquidity Trigger Period shall be continuing or (ii) at
all other times, if an Event of Default shall have occurred and be continuing,
the Applicable Agent may select such Permitted Investments. Any investment
income received on the Cash Collateral Accounts will be deposited into and
become part of the Cash Collateral Accounts.

 

(b)     With respect to each Controlled Deposit Account and each Controlled
Securities Account (it being understood that the provisions of Section 9 shall
apply to all Cash Collateral Accounts), the Applicable Agent will instruct the
relevant Securities Intermediary or Depositary Bank that the relevant Lien
Grantor may withdraw, or direct the disposition of, funds held therein unless
and until the Applicable Agent rescinds such instruction. The Applicable Agent
will not rescind such instructions unless (i) prior to the ABL Termination Date,
a Liquidity Trigger Period shall be continuing or (ii) at all other times, an
Event of Default shall have occurred and be continuing.

 

(c)     If an Event of Default shall have occurred and be continuing, the Agent
(with respect to the Collection Account) and the Applicable Agent (with respect
to any other Collateral Account) may retain or liquidate, or instruct the
relevant Securities Intermediary or Depositary Bank to retain or liquidate, any
or all cash or investments then held in such Collateral Account and/or withdraw
any amounts held therein and apply such amounts as provided in Section 14.

 

 19 

 

 

Section 11. Transfer of Record Ownership. At any time when an Event of Default
shall have occurred and be continuing, the Applicable Agent may (and to the
extent that action by it is required, the relevant Lien Grantor, if directed to
do so by the Applicable Agent, will as promptly as practicable) cause each of
the Pledged Securities (or any portion thereof specified in such direction) to
be transferred of record into the name of the Applicable Agent or its nominee.
Each Lien Grantor will take any and all actions reasonably requested by the
Applicable Agent to facilitate compliance with this Section. If the provisions
of this Section are implemented, Section 7(b) shall not thereafter apply to any
Pledged Security that is registered in the name of the Applicable Agent or its
nominee. The Applicable Agent will promptly give to the relevant Lien Grantor
copies of any notices and other communications received by the Applicable Agent
with respect to Pledged Securities registered in the name of the Applicable
Agent or its nominee.

 

Section 12. Right to Vote Securities. (a) Unless an Event of Default shall have
occurred and be continuing, each Lien Grantor will have the right, from time to
time, to vote and to give consents, ratifications and waivers with respect to
any Pledged Security owned by it and the Financial Asset underlying any Pledged
Security Entitlement owned by it, and the Agent will, upon receiving a written
request from such Lien Grantor, deliver to such Lien Grantor or as specified in
such request such proxies, powers of attorney, consents, ratifications and
waivers in respect of any such Pledged Security that is registered in the name
of the Agent or its nominee or any such Pledged Security Entitlement as to which
the Agent or its nominee is the Entitlement Holder, in each case as shall be
specified in such request and be in form and substance satisfactory to the
Agent. Unless an Event of Default shall have occurred and be continuing, the
Applicable Agent will have no right to take any action which the owner of a
Pledged Partnership Interest or Pledged LLC Interest is entitled to take with
respect thereto, except the right to receive payments and other distributions to
the extent provided herein.

 

(b)     If an Event of Default shall have occurred and be continuing, the
Applicable Agent will have the right (but not the obligation), to the extent
permitted by law (and, in the case of a Pledged Partnership Interest or Pledged
LLC Interest, by the relevant partnership agreement, limited liability company
agreement, operating agreement or other governing document), to vote, to give
consents, ratifications and waivers and to take any other action with respect to
the Pledged Investment Property, the other Pledged Equity Interests (if any) and
the Financial Assets underlying the Pledged Security Entitlements, with the same
force and effect as if the Applicable Agent were the absolute and sole owner
thereof, and each Lien Grantor will take all such action as the Applicable Agent
may reasonably request from time to time to give effect to such right.

 

Section 13. Remedies upon Event of Default. (a) If an Event of Default shall
have occurred and be continuing, subject to the ABL Intercreditor Agreement, the
Agent may exercise (or cause its sub-agents to exercise) any or all of the
remedies available to it (or to such sub-agents) under the Security Documents.

 

 20 

 

 

(b)     Without limiting the generality of the foregoing and subject to the
terms of, with respect to each Type of Common Collateral, the ABL Intercreditor
Agreement, if an Event of Default shall have occurred and be continuing, the
Agent may exercise on behalf of the Secured Parties all the rights of a secured
party under the UCC (whether or not in effect in the jurisdiction where such
rights are exercised) with respect to any Personal Property Collateral and, in
addition, the Agent (with respect to the Collection Account) and the Applicable
Agent (with respect to any other Collateral Account) may, without being required
to give any notice, except as herein provided or as may be required by mandatory
provisions of law, withdraw all cash held in such Collateral Account and apply
such cash as provided in Section 14 and, if there shall be no such cash or if
such cash shall be insufficient to pay all the Secured Obligations in full,
sell, lease, license or otherwise dispose of the Collateral or any part thereof.
Notice of any such sale or other disposition shall be given to the relevant Lien
Grantor(s) as required by Section 16. The foregoing provisions of this
subsection shall apply to Real Property Collateral only to the extent permitted
by applicable law and the provisions of any applicable Mortgage or other
document.

 

(c)     Without limiting the generality of the foregoing, if an Event of Default
shall have occurred and be continuing, and subject to the terms of, with respect
to each Type of Common Collateral, the ABL Intercreditor Agreement:

 

(i)      the Agent may license or sublicense, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any Pledged
intellectual property (including any Pledged Recordable Intellectual Property)
throughout the world for such term or terms, on such conditions and in such
manner as the Agent shall in its sole discretion determine; provided that such
licenses or sublicenses do not conflict with any existing license of which the
Agent shall have received a copy;

 

(ii)     the Agent may (without assuming any obligation or liability
thereunder), at any time and from time to time, in its sole and reasonable
discretion, enforce (and shall have the exclusive right to enforce) against any
licensee or sublicensee all rights and remedies of any Lien Grantor in, to and
under any of its Pledged intellectual property and take or refrain from taking
any action under any thereof, and each Lien Grantor releases the Agent and each
other Secured Party from liability for, and agrees to hold the Agent and each
other Secured Party free and harmless from and against any claims and expenses
arising out of, any lawful action so taken or omitted to be taken with respect
thereto, except for claims and expenses arising from the Agent’s or such Secured
Party’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final and non-appealable decision; and

 

(iii)     upon request by the Agent (which shall not be construed as implying
any limitation on its rights or powers), each Lien Grantor will execute and
deliver to the Agent a power of attorney, in form and substance satisfactory to
the Agent, for the implementation of any sale, lease, license or other
disposition of any of such Lien Grantor’s Pledged intellectual property or any
action related thereto. In connection with any such disposition, but subject to
any confidentiality restrictions imposed on such Lien Grantor in any license or
similar agreement, such Lien Grantor will supply to the Agent its know-how and
expertise relating to the relevant intellectual property or the products or
services made or rendered in connection with such intellectual property, and its
customer lists and other records relating to such intellectual property and to
the distribution of said products or services.

 

 21 

 

 

Section 14. Application of Proceeds. (a) If an Event of Default shall have
occurred and be continuing, the Agent may apply (i) any cash held in the
Collection Account and (ii) subject to the terms of the ABL Intercreditor
Agreement with respect to each Type of Common Collateral, any amounts held in
any other Collateral Account and the proceeds of any sale or other disposition
of all or any part of the Collateral, in the following order of priorities:

 

first,     to pay the expenses of such sale or other disposition, including
reasonable compensation to agents of and counsel for the Agent, and all
expenses, liabilities and advances incurred or made by the Agent in connection
with the Security Documents, and any other amounts then due and payable to the
Agent pursuant to Section 15 or pursuant to Section 10.05 of the Credit
Agreement;

 

second, to pay ratably the unpaid principal of the Obligations (or provide for
the payment thereof pursuant to Section 14(b)), until payment in full of the
principal of all Obligations shall have been made (or so provided for);

 

third,      to pay ratably (i) all interest (including Post-Petition Interest)
on the Obligations and (ii) all Fees payable under the Loan Agreement, until
payment in full of all such interest and Fees shall have been made;

 

fourth,      to pay ratably (or provide for the payment thereof pursuant to
Section 14(b)) all other Obligations, until payment in full of all such other
Obligations shall have been made (or so provided for);

 

fifth,      to the ABL Agent to be applied in accordance with Section 14 of the
ABL Security Agreement; and

 

finally,     to pay the relevant Lien Grantor, or as a court of competent
jurisdiction may direct, any surplus then remaining from the proceeds of the
Collateral owned by it;

 

provided that (i) Collateral owned by a Subsidiary Guarantor and any proceeds
thereof shall be applied pursuant to the foregoing clauses only to the extent
that the value thereof does not exceed the largest amount that would not render
the Transaction Guarantee of such Subsidiary Guarantor subject to avoidance
under Section 548 of the United States Bankruptcy Code or any comparable
provisions of applicable law. The Agent may make such distributions hereunder in
cash or in kind or, on a ratable basis, in any combination thereof.

 

 22 

 

 

(b)     If at any time any portion of any monies collected or received by the
Agent would, but for the provisions of this Section 14(b), be payable pursuant
to Section 14(a) in respect of a Contingent Secured Obligation, the Agent shall
not apply any monies to pay such Contingent Secured Obligation but instead shall
request the holder thereof, at least 10 days before each proposed distribution
hereunder, to notify the Agent as to the maximum amount of such Contingent
Secured Obligation if then ascertainable (e.g., in the case of a letter of
credit, the maximum amount available for subsequent drawings thereunder). If the
holder of such Contingent Secured Obligation does not notify the Agent of the
maximum ascertainable amount thereof at least two Business Days before such
distribution, such holder will not be entitled to share in such distribution. If
such holder does so notify the Agent as to the maximum ascertainable amount
thereof, the Agent will allocate to such holder a portion of the monies to be
distributed in such distribution, calculated as if such Contingent Secured
Obligation were outstanding in such maximum ascertainable amount. However, the
Agent will not apply such portion of such monies to pay such Contingent Secured
Obligation, but instead will hold such monies or invest such monies in Permitted
Investments. All such monies and Permitted Investments and all proceeds thereof
will constitute Collateral hereunder, but will be subject to distribution in
accordance with this Section 14(b) rather than Section 14(a). The Agent will
hold all such monies and Permitted Investments and the net proceeds thereof in
trust until all or part of such Contingent Secured Obligation becomes a
Non-Contingent Secured Obligation, whereupon the Agent at the request of the
relevant Secured Party will apply the amount so held in trust to pay such
Non-Contingent Secured Obligation; provided that, if the other Secured
Obligations theretofore paid pursuant to the same clause of Section 14(a) (i.e.,
clause second or fourth) were not paid in full, the Agent will apply the amount
so held in trust to pay the same percentage of such Non-Contingent Secured
Obligation as the percentage of such other Secured Obligations theretofore paid
pursuant to the same clause of Section 14(a). If (i) the holder of such
Contingent Secured Obligation shall advise the Agent that no portion thereof
remains in the category of a Contingent Secured Obligation and (ii) the Agent
still holds any amount held in trust pursuant to this Section 14(b) in respect
of such Contingent Secured Obligation (after paying all amounts payable pursuant
to the preceding sentence with respect to any portions thereof that became
Non-Contingent Secured Obligations), such remaining amount will be applied by
the Agent in the order of priorities set forth in Section 14(a).

 

(c)     In making the payments and allocations required by this Section, the
Agent may rely upon information supplied to it pursuant to Section 18(c). All
distributions made by the Agent pursuant to this Section shall be final (except
in the event of manifest error) and the Agent shall have no duty to inquire as
to the application by any Secured Party of any amount distributed to it.

 

Section 15. Fees and Expenses; Indemnification. (a) The Borrower and the
Guarantors, jointly and severally, will forthwith upon demand pay to the Agent:

 

(i)      the amount of any taxes that the Agent may have been required to pay by
reason of the Transaction Liens or to free any Collateral from any other Lien
thereon;

 

(ii)     the amount of any and all reasonable out-of-pocket expenses, including
transfer taxes and reasonable fees and expenses of counsel, professional
advisors and other experts, that the Agent may incur in connection with (x) the
administration or enforcement of the Security Documents, including such expenses
as are incurred to preserve the value of the Collateral or the validity,
perfection, rank or value of any Transaction Lien, (y) the collection, sale or
other disposition of any Collateral or (z) the exercise by the Agent of any of
its rights or powers under the Security Documents;

 

 23 

 

 

(iii)     the amount of any fees that the Borrower shall have agreed in writing
to pay to the Agent and that shall have become due and payable in accordance
with such written agreement; and

 

(iv)     the amount required to indemnify the Agent and its directors, officers,
agents, counsel and employees (collectively, the “Indemnitees”) for, or hold
them harmless and defend them against, any loss, liability or expense (including
the reasonable fees and expenses of its counsel, professional advisors and any
experts or sub-agents appointed by it hereunder) incurred or suffered by the
Indemnitees in connection with the Security Documents, except to the extent that
such loss, liability or expense arises from the Agent’s gross negligence or
willful misconduct or a breach of any duty that the Agent has under this
Agreement (after giving effect to Sections 17 and 18), as determined by a court
of competent jurisdiction in a final and non-appealable decision.

 

Any such amount not paid to the Agent on demand will bear interest for each day
thereafter until paid at a rate per annum equal to the sum of 2% plus the rate
applicable to Base Rate Loans for such day.

 

(b)     If any transfer tax, documentary stamp tax or other tax is payable in
connection with any transfer or other transaction provided for in the Security
Documents, the Borrower will pay such tax and provide any required tax stamps to
the Agent or as otherwise required by law.

 

Section 16. Authority to Administer Collateral. Each Lien Grantor irrevocably
appoints the Agent its true and lawful attorney, with full power of
substitution, in the name of such Lien Grantor, any Secured Party or otherwise,
for the sole use and benefit of the Secured Parties, but at the Borrower’s
expense, to the extent permitted by law to exercise, at any time and from time
to time while an Event of Default shall have occurred and be continuing, all or
any of the following powers with respect to all or any of such Lien Grantor’s
Collateral:

 

(a)     to demand, sue for, collect, receive and give acquittance for any and
all monies due or to become due upon or by virtue thereof,

 

(b)     to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,

 

(c)     to sell, lease, license or otherwise dispose of the same or the proceeds
or avails thereof, as fully and effectually as if the Agent were the absolute
owner thereof, and

 

(d)     to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto;

 

 24 

 

 

provided that, except in the case of Personal Property Collateral that is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Agent will give the relevant Lien Grantor at
least ten days’ prior written notice of the time and place of any public sale
thereof or the time after which any private sale or other intended disposition
thereof will be made. Any such notice shall (i) contain the information
specified in UCC Section 9-613, (ii) be Authenticated and (iii) be sent to the
parties required to be notified pursuant to UCC Section 9-611(c); provided that,
if the Agent fails to comply with this sentence in any respect, its liability
for such failure shall be limited to the liability (if any) imposed on it as a
matter of law under the UCC.

 

Section 17. Limitation on Duty in Respect of Collateral. Beyond the exercise of
reasonable care in the custody and preservation thereof, the Agent will have no
duty as to any Collateral in its possession or control or in the possession or
control of any sub-agent or bailee or any income therefrom or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. The Agent will be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession or control if such
Collateral is accorded treatment substantially equal to that which it accords
its own property, and will not be liable or responsible for any loss or damage
to any Collateral, or for any diminution in the value thereof, by reason of any
act or omission of any sub-agent or bailee selected by the Agent in good faith,
except to the extent that such liability arises from the Agent’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final and non-appealable decision.

 

Section 18. General Provisions Concerning the Agent.

 

(a)     The provisions of Article 8 of the Loan Agreement shall inure to the
benefit of the Agent, and shall be binding upon all Lien Grantors and all
Secured Parties, in connection with this Agreement and the other Security
Documents. Without limiting the generality of the foregoing, (i) the Agent shall
not be subject to any fiduciary or other implied duties, regardless of whether
an Event of Default has occurred and is continuing, (ii) the Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Security Documents that the Agent is required in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.09 of the Loan
Agreement), and (iii) except as expressly set forth in the Loan Documents, the
Agent shall not have any duty to disclose, and shall not be liable for any
failure to disclose, any information relating to any Group Member that is
communicated to or obtained by the Agent or any of its Affiliates in any
capacity. The Agent shall not be responsible for the existence, genuineness or
value of any Collateral or for the validity, perfection, continuation, priority
or enforceability of any Transaction Lien, including without limitation the
filing, form, content or renewal of UCC financing statements, Mortgages or
similar documents or instruments, whether impaired by operation of law or by
reason of any action or omission to act on its part under the Security
Documents. The Agent shall be deemed not to have knowledge of any Event of
Default unless and until written notice thereof is given to the Agent by a Lien
Grantor or a Secured Party.

 

 25 

 

 

(b)     Sub- Agents and Related Parties. The Agent may perform any of its duties
and exercise any of its rights and powers through one or more sub-agents
appointed by it and shall not be responsible for the negligence of such
sub-agents appointed with reasonable care. The Agent and any such sub-agent may
perform any of its duties and exercise any of its rights and powers through its
Related Parties. The exculpatory provisions of Section 17 and this Section shall
apply to any such sub-agent and to the Related Parties of the Agent and any such
sub-agent.

 

(c)     Information as to Secured Obligations and Actions by Secured Parties.
For all purposes of the Security Documents, including determining the amounts of
the Secured Obligations and whether a Secured Obligation is a Contingent Secured
Obligation or not, or whether any action has been taken under any Secured
Agreement, the Agent will be entitled to rely on information from (i) its own
records for information as to the Lenders, the Issuing Lender, their Secured
Obligations and actions taken by them, (ii) any Secured Party for information as
to its Secured Obligations and actions taken by it, to the extent that the Agent
has not obtained such information from its own records, and (iii) the Borrower,
to the extent that the Agent has not obtained information from the foregoing
sources.

 

(d)     Refusal to Act. The Agent may refuse to act on any notice, consent,
direction or instruction from any Secured Parties or any agent, trustee or
similar representative thereof that, in the Agent’s opinion, (i) is contrary to
law or the provisions of any Security Document, (ii) may expose the Agent to
liability (unless the Agent shall have been indemnified, to its reasonable
satisfaction, for such liability by the Secured Parties that gave such notice,
consent, direction or instruction) or (iii) is unduly prejudicial to Secured
Parties not joining in such notice, consent, direction or instruction.

 

Section 19. Termination of Transaction Liens; Release of Collateral. (a) The
Transaction Liens granted by each Guarantor shall terminate when its Transaction
Guarantee terminates in accordance with the Loan Agreement.

 

(b)     The Transaction Liens shall terminate when all the Release Conditions
are satisfied; provided, that if at any time any payment of a Secured Obligation
is rescinded or must be otherwise restored or returned upon the insolvency or
receivership of the Borrower or otherwise, the Transaction Liens shall be
reinstated.

 

(c)     At any time before the Transaction Liens terminate, the Agent may, at
the written request of the Borrower, release any Collateral (but not all or
substantially all the Collateral) with the prior written consent of the Required
Lenders.

 

(d)     Upon any termination of a Transaction Lien or release of Collateral, the
Agent will, at the expense of the relevant Lien Grantor, execute and deliver to
such Lien Grantor such documents as such Lien Grantor shall reasonably request
to evidence the termination of such Transaction Lien or the release of such
Collateral, as the case may be.

 

 26 

 

 

Section 20. Additional Lien Grantors. Any Subsidiary may become a party hereto
by signing and delivering to the Agent a Security Agreement Supplement,
whereupon such Subsidiary shall become a “Lien Grantor” as defined herein.

 

Section 21. Notices. Each notice, request or other communication given to any
party hereunder shall be given or made in accordance with Section 10.01 of the
Loan Agreement.

 

Section 22. No Implied Waivers; Remedies Not Exclusive. No failure by the Agent
or any Secured Party to exercise, and no delay in exercising and no course of
dealing with respect to, any right or remedy under any Security Document shall
operate as a waiver thereof; nor shall any single or partial exercise by the
Agent or any Secured Party of any right or remedy under any Loan Document
preclude any other or further exercise thereof or the exercise of any other
right or remedy. The rights and remedies specified in the Loan Documents are
cumulative and are not exclusive of any other rights or remedies provided by
law.

 

Section 23. Successors and Assigns. This Agreement is for the benefit of the
Agent and the Secured Parties. If all or any part of any Secured Party’s
interest in any Secured Obligation is assigned or otherwise transferred in a
transaction permitted under the Loan Agreement, the transferor’s rights
hereunder, to the extent applicable to the obligation so transferred, shall be
automatically transferred with such obligation. This Agreement shall be binding
on the Lien Grantors and their respective successors and assigns.

 

Section 24. Amendments and Waivers. Neither this Agreement nor any provision
hereof may be waived, amended, modified or terminated except pursuant to an
agreement or agreements in writing entered into by the Agent, with the consent
of such Lenders as are required to consent thereto under Section 10.09 of the
Loan Agreement. No such waiver, amendment or modification shall (i) be binding
upon any Lien Grantor, except with the written consent of the Borrower, or (ii)
affect the rights of a Secured Party (other than a Lender) hereunder more
adversely than it affects the comparable rights of the Lenders hereunder,
without the consent of such Secured Party.

 

Section 25. Choice of Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York, except as otherwise required
by mandatory provisions of law and except to the extent that remedies provided
by the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.

 

Section 26. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

 27 

 

 

Section 27. Severability. Any provision of any Security Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 28. Loan Agreement, Security Agreement. In the event of any conflict or
inconsistency between the provisions of the Loan Agreement and this Agreement
but subject to Section 30, the provisions of the Loan Agreement shall control.
In the event of any conflict or inconsistency between the provisions of the
other Security Documents and this Agreement but subject to Section 30, the
provisions of this Agreement shall govern and control.

 

Section 29. Counterparts. This Agreement may be executed in any number of
counterparts by the parties hereto on separate counterparts, each of which, when
so executed and delivered, shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this Agreement by telecopier or
electronic image scan transmission (such as a “pdf” file) will be effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 30 ABL Intercreditor Agreement. Reference is made to the ABL
Intercreditor Agreement. Notwithstanding anything herein to the contrary, the
lien and security interest granted to the Agent, for the benefit of the Secured
Parties, pursuant to this Agreement and the exercise of any right or remedy by
the Agent and the other Secured Parties hereunder are subject to the provisions
of the ABL Intercreditor Agreement. In the event of any conflict or
inconsistency between the provisions of the ABL Intercreditor Agreement and this
Agreement, the provisions of the ABL Intercreditor Agreement shall control.

 

Section 31 Amendment And Restatement. On the ARCA Effective Date, the Existing
Security Agreement shall be amended and restated in its entirety by this
Agreement, and the Existing Security Agreement shall thereafter be and shall be
deemed replaced and superseded in all respects by this Agreement. The parties
hereto acknowledge and agree that (i) this Agreement and the other Loan
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation or termination of the Secured Obligations under the
Existing Security Agreement or the other Loan Documents as in effect prior to
the ARCA Effective Date and which remain outstanding as of the ARCA Effective
Date, (ii) the Secured Obligations under the Existing Security Agreement and the
other Loan Documents are in all respects continuing (as amended and restated
hereby and which are in all respects hereinafter subject to the terms herein)
and (iii) without in any way limiting the grant of security pursuant to Section
2 of this Agreement, the Liens and security interests as granted under the
Existing Security Agreement and the other applicable Loan Documents securing
payment of such Secured Obligations are in all respects continuing and in full
force and effect and are reaffirmed hereby. To the extent applicable, the Lien
Grantors hereby acknowledge, confirm and agree that any financing statements,
fixture filings, filings with the United States Patent and Trademark Office or
the United States Copyright Office or other instruments similar in effect to the
foregoing under applicable law covering all or any part of the Collateral
previously filed in favor of the Agent under the Existing Security Agreement are
in full force and effect as of the date hereof and each Lien Grantor ratifies
its authorization for the Agent to file in any relevant jurisdictions any such
financing statement, fixture filing or other instrument relating to all or any
part of the Collateral if filed prior to the date hereof.

 

 28 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  TOWER AUTOMOTIVE HOLDINGS USA,
LLC, as Borrower         By: /s/Dennis Pike     Name: Dennis Pike     Title:
Treasurer

 

  CITIBANK, N.A., as Agent         By: /s/Matthew S. Burke     Name: Matthew S.
Burke     Title: Managing Director

 

 

 

 

  Guarantors:

 

  TOWER AUTOMOTIVE HOLDINGS I, LLC       By: /s/Dennis Pike     Name: Dennis
Pike     Title: Treasurer

 

  TOWER AUTOMOTIVE HOLDINGS II(a),
LLC       By: /s/Dennis Pike     Name: Dennis Pike     Title: Treasurer

 

  TOWER AUTOMOTIVE OPERATIONS
USA I, LLC       By: /s/Dennis Pike     Name: Dennis Pike     Title: Treasurer

 

  TA HOLDINGS FINANCE, INC.       By: /s/Dennis Pike     Name: Dennis Pike    
Title: Treasurer

 

  TOWER INTERNATIONAL, INC., solely for purposs of acknowledging its joint and
several obligations under Section 15 hereof         By: /s/Dennis Pike   Name:
Dennis Pike   Title: Treasurer

 

 

 